 1

 2
                                                             JS-6
 3

 4

 5

 6

 7

 8

 9

10

11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13 ZAVEN BOURMAIAN, an individual, CASE NO. 5:19-cv-00520-MWF-SK

14                                        ORDER GRANTING JOINT
                Plaintiff,                STIPULATION SUSTAINING
15                                        VOLUNTARY DISMISSAL OF
          vs.                             FIRST-REMOVED ACTION
16                                        WITHOUT PREJUDICE,
                                          DISMISSING ACTION, AND
17 MCLANE/SUNEAST, INC, a Texas           ENJOINING PLAINTIFF AND
     corporation; and DOES 1 through 20   STATE COURT FROM FURTHER
18 inclusive,                             LITIGATING DISMISSED FIRST-
                                          REMOVED ACTION
19              Defendants.
20

21

22

23

24

25

26

27

28
       ORDER GRANTING JOINT STIPULATION SUSTAINING VOLUNTARY DISMISSAL OF FIRST-
      REMOVED ACTION WITHOUT PREJUDICE, DISMISSING ACTION, AND ENJOINING PLAINTIFF
        AND STATE COURT FROM FURTHER LITIGATING DISMISSED FIRST-REMOVED ACTION
 1                              ORDER
 2

 3       Having reviewed and considered the Joint Stipulation Sustaining Voluntary
 4 Dismissal of First-Removed Action Without Prejudice, Dismissing Action, and

 5 Enjoining Plaintiff and State Court From Further Litigating Dismissed First-

 6 Removed Action (the “Stipulation”) filed by Plaintiff ZAVEN BOURMAIAN

 7 (“Plaintiff”) and Defendant McLANE/SUNEAST, INC. (“Defendant”), and good

 8 cause appearing for the same, the Stipulation shall be and hereby is GRANTED and

 9 it is hereby ORDERED as follows:

10

11       1.    The action first filed by Plaintiff in the Superior Court of the State of
12             California in and for the County of San Bernardino (the “State Court”)
13             against Defendant (the “State Court Action”), and timely removed to this
14             Court, wherein it was assigned Case No. 5:18-cv-01173-MWF-SK (the
15             “First Removal Action”), terminated on June 25, 2018, when Plaintiff
16             filed a Notice of Dismissal Pursuant to Federal Rule of Civil Procedure
17             41(a) or (c), dismissing the First Removal Action without prejudice (the
18             “Notice of Dismissal”); and
19

20       2.    Plaintiff’s Notice of Dismissal in the First Removal Action terminated
21             the action in its entirety, and, because the First Removal Action was
22             never remanded to the State Court, 28 U.S.C. § 1446 (“Section 1446”)
23             deprived the State Court of further jurisdiction over the State Court
24             Action such that the State Court could not and cannot resume
25             jurisdiction over the State Court Action; and
26

27       3.    Because the State Court had and has no power to resume proceedings
28             where the First Removal Action was dismissed, rather than remanded,
                                             1
      ORDER GRANTING JOINT STIPULATION SUSTAINING VOLUNTARY DISMISSAL OF FIRST-
     REMOVED ACTION WITHOUT PREJUDICE, DISMISSING ACTION, AND ENJOINING PLAINTIFF
       AND STATE COURT FROM FURTHER LITIGATING DISMISSED FIRST-REMOVED ACTION
 1            pursuant to Section 1446 and 28 U.S.C. § 2283, Plaintiff and the State
 2            Court shall be and hereby are permanently enjoined and restrained from
 3            further litigating, hearing, or deciding the State Court Action or any
 4            issue or matter therein; and
 5

 6       4.   Pursuant to Fed. R. Civ. P. 41(a)(1) (“Rule 41”) and consistent with the
 7            Notice of Dismissal filed by Plaintiff in the First Removal Action, which
 8            dismissed the very same Complaint on file in this action, this matter
 9            shall be and hereby is dismissed and all deadlines currently set in this
10            action, including, without limitation, Defendant’s deadline to respond to
11            Plaintiff’s Complaint, shall be and hereby are vacated; and
12

13       5.   Defendant shall provide the State Court with notice of this Order by
14            filing a copy thereof in the State Court Action; and
15

16       6.   By entering into this Stipulation, the Parties do not waive and expressly
17            reserve all claims, defenses, and challenges to Plaintiff’s Complaint,
18            this action, the State Court Action and/or any other action that Plaintiff
19            may file against Defendant.
20

21       IT IS SO ORDERED.
22

23
           May 1, 2019
24 DATED: __________________            ___________________________________
25
                                        MICHAEL W. FITZGERALD
                                        UNITED STATES DISTRICT JUDGE
26

27

28
                                             2
      [ORDER GRANTING JOINT STIPULATION SUSTAINING VOLUNTARY DISMISSAL OF FIRST-
     REMOVED ACTION WITHOUT PREJUDICE, DISMISSING ACTION, AND ENJOINING PLAINTIFF
       AND STATE COURT FROM FURTHER LITIGATING DISMISSED FIRST-REMOVED ACTION
